AFFIRM; and Opinion Filed April 22, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01214-CR

                            AKEASHYA K. THOMAS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                  On Appeal from the County Court Auxiliary Court No. 4B
                                   Dallas County, Texas
                            Trial Court Cause No. TR-13-22742

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Evans, and Lewis
                                   Opinion by Justice Lewis
          Akeashya K. Thomas was convicted on her plea of no contest to the Class C

misdemeanor offense of contributing to her child’s non-attendance at school. See TEX. EDUC.

CODE ANN. § 25.093(a), (c) (West 2012); TEX. PENAL CODE ANN. § 12.23 (West 2011). The

trial court assessed a $200 fine. On February 21, 2014, we adopted the trial court’s finding that

appellant had waived the recording of the trial court proceedings. We ordered appellant, who is

representing herself in this appeal, to file her brief by March 31, 2014. We warned appellant that

if she did not file her brief by that date, we would, without further notice submit the appeal

without briefs. See TEX. R. APP. P. 38.8(b)(4); Lott v. State, 874 S.W.2d 684 (Tex. Crim. App.

1994). Appellant did not file a brief, nor has she communicated with the Court regarding the

appeal.
       Absent briefs, no issues are before us. Finding no fundamental error, we affirm the trial

court’s judgment.



                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE

Do Not Publish
TEX. R. APP. P. 47

131214F.U05




                                             –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

AKEASHYA K. THOMAS, Appellant                      On Appeal from the County Court Auxiliary
                                                   Court No. 4B, Dallas County, Texas
No. 05-13-01214-CR        V.                       Trial Court Cause No. TR-13-22742.
                                                   Opinion delivered by Justice Lewis,
THE STATE OF TEXAS, Appellee                       Justices Fillmore and Evans participating.

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.


Judgment entered this 22nd day of April, 2014.




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE




                                             –3–